Citation Nr: 0011876	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety reaction, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1944.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision.  

In February 1997, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Neither the new nor the old regulations regarding the 
rating of psychiatric disabilities are more favorable to the 
veteran's claim for increase.  

3.  The service-connected anxiety reaction is not shown to be 
productive of more than mild social and industrial 
impairment.  

4.  The service-connected anxiety reaction is not shown to be 
productive of more than occupational and social impairment 
with decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress 
due to mild symptoms.  



CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
service-connected anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 including 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130 including Diagnostic Code 9400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and the other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  It 
is important to note that the Court has also stated that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected psychiatric disorder is 
currently rated as 10 percent disabling pursuant to the 
provisions of 38 C.F.R. § 4.130 including Diagnostic Code 
9400 (1999).  However, during the course of this appeal 
38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 and 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating mental disorders, effective 
on November 7, 1996.  See 61 Fed. Reg. 52,695-52,702 (1996); 
38 C.F.R. § 4.130 (1999).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO applied 
the revised criteria in its evaluation of the veteran's 
service-connected anxiety reaction, and the veteran was 
notified of its decision in a January 2000 Supplemental 
Statement of the Case, which confirmed the previous denial of 
an increased evaluation greater than 10 percent.  

Where VA issues an amendment to the rating schedule while an 
increased-rating claim is pending, and that amendment is more 
favorable to the claimant than the prior regulation, VA 
should apply the more favorable regulation to rate the 
disability for periods from and after the effective date of 
the change and should apply the prior regulation to rate the 
disability for earlier periods.  VAOPGCPREC 3-00, at 5 (Apr. 
10, 2000).  See 38 U.S.C.A. §§ 5110(g).  

Under the new rating criteria for mental disorders, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place or 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, including Diagnostic Code 9400 
(1999).  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting) or inability to establish and maintain effective 
relationships.  Id.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or abstract 
thinking, disturbances of motivation and mood or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care and conversation) due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment or mild memory loss (such as 
forgetting names, directions, recent events).  Id.  A 10 
percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  Id.  

Under the old rating criteria, the evaluation for psychiatric 
disabilities is based on the degree of impairment of social 
and industrial adaptability and a 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
including Diagnostic Code 9400 (1996).  A 70 percent rating 
is warranted when the ability to establish and maintain 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  Id.  

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, with psychoneurotic 
symptoms resulting in such reduction in the reliability, 
flexibility, and efficiency levels as to result in 
considerable industrial impairment.  Id.  A 30 percent rating 
is warranted when the ability to establish or maintain 
effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.  A 10 percent rating is assigned when 
symptomatology is less than that for a 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other rating terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 1996).  In a precedent opinion, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  

The veteran was most recently afforded a VA examination in 
April 1997.  At that time, the veteran reported no specific 
complaints but did indicate occasional worry regarding a rash 
that he continued to have.  The veteran also reported that, 
mostly because of his age, he became tired easily and had 
been unable to perform much physical labor.  The veteran also 
reported that he felt well for his age, except that his bones 
hurt and he often did not feel well, and characterized his 
overall condition as "okay."  The veteran also reported 
some occasional difficulty with early waking, without a 
history of disturbing dreams or nightmares.  

The report noted that the veteran had been maintained on 
Cimetidine and Mylanta for problems with his stomach and 
bowel movements.  The report noted that, although he 
continued to experience these problems, the veteran reported 
that they had not impaired his overall functioning.  

Under objective findings, the report noted that the veteran 
was alert and oriented in all spheres, had good hygiene, was 
well dressed and groomed, with a neutral and cooperative mood 
and congruent affect.  The report also noted that the 
veteran's speech was generally relevant and coherent and that 
he appeared cognitively intact with no significant memory 
deficits.  Additionally, the report noted that the veteran 
reported that he had a good appetite and some difficulty 
sleeping longer than four or five hours.  The report also 
noted that the veteran denied suicidal or homicidal ideation 
as well as hallucinations and delusions.  The veteran 
reported no complaints regarding socialization and noted that 
the veteran had friends with whom he socialized.  The veteran 
reported that, due to his age and physical problems, his 
activity level was low to moderate.  The report also noted no 
indications of significant memory deficits.  

The report included a diagnosis of generalized anxiety 
disorder, by history, in remission, and assigned a Global 
Assessment of Functioning (GAF) score of 90.  The report 
noted minimal impairment of the veteran's social, 
occupational and activities of daily living due to anxiety 
disorder.  The report also noted that the veteran's history 
indicated minimal disruption of his vocation and employment 
due to psychiatric problems or symptoms and that the veteran 
reported missing virtually no time from work during his last 
fourteen years of employment.  Further, the report noted no 
impairment in social or psychological functioning except 
those associated with physical limitations secondary to 
aging.  Indeed, the report stated that symptoms of anxiety 
disorder appeared to be generally in remission and noted no 
indications of significant cognitive or memory deficits.  

VA outpatient treatment records included an August 1990 VA 
progress note which indicated that the veteran had a history 
of hiatal hernia and gastroesophageal reflux disease symptoms 
and that he was stable on his current medications.  A 
September 1992 progress note indicated that the veteran 
appeared in anxiety regarding a concern for losing his home 
and property if he had to be admitted to a nursing home.  
That note indicated that, otherwise, he was doing well 
clinically.  

A December 1992 VA progress note stated that the veteran had 
a hiatal hernia with reflux, generalized itching, reported 
nervousness and indicated that he had slept well and had not 
lost weight.  An August 1993 VA progress note indicated that 
the veteran was in relative good health, slightly depressed 
and pessimistic about life.  A June 1994 progress note 
indicated that the veteran was seen regarding reflux, which 
was relieved by medication, and that the visit appeared to be 
more of a social call rather than a medical problem.  

In a November 1994 notice of disagreement, the veteran's 
representative asserted that his service-connected anxiety 
disorder was the result of a concussion suffered during 
rocket attacks while he was in Great Britain.  

The veteran testified in a June 1995 RO hearing before a 
Hearing Officer that he had difficulty sleeping and that his 
"nerves" probably caused his hiatal hernia.  The veteran 
also testified that other symptoms related to his service-
connected disability included difficulty controlling bowel 
movements and a rash, which had recently resolved with 
treatment.  

In an October 1997 statement, the veteran's representative 
again asserted that the veteran's disability was the result 
of a concussion sustained in a rocket attack.  

The Board finds that, under the older rating criteria, the 
disability picture presented more nearly approximates the 
criteria for the assignment of a 10 percent rating.  The 
April 1997 VA examiner assigned a GAF score of 90 and 
indicated minimal impairment of his social, occupational and 
activities of daily living due to his anxiety disorder.  
Additionally, the April 1997 VA examination report stated 
that the symptoms of anxiety disorder appeared to be 
generally in remission, with no related impairment to social 
or psychological functioning, without significant cognitive 
or memory deficits and with only minimal reported disruption 
of his vocation and employment.  Therefore, the Board finds 
that the record presents a disability picture consistent with 
anxiety productive of no more than mild social and industrial 
impairment.  

The Board further finds that a rating greater than 10 percent 
is not warranted under either the old or current regulatory 
criteria.  Considering the old criteria, the Board notes that 
the evidence does not present a picture of a definitely 
impaired ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Indeed, as noted, the evidence presents 
a picture of, at worst, anxiety that is of minimal social and 
industrial impairment.  

Regarding the newer regulatory criteria, the Board finds that 
the veteran is not shown to have occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or where symptoms 
are controlled by medication due to the service-connected 
anxiety reaction.  That is, the veteran has not exhibited the 
symptomatology required for a higher rating.  

In sum, the Board finds that, under both the old and new 
criteria, the preponderance of the evidence is against a 
rating in excess of 10 percent for his service-connected 
anxiety reaction.  

Finally, the Board notes the veteran's assertions that his 
disability is due to a claimed concussion suffered during 
rocket attacks.  Under Diagnostic Code 8045, appropriate for 
symptomatology due to brain trauma, a 10 percent rating is 
for application where the veteran suffers purely subjective 
complaints such as headaches, dizziness and insomnia 
recognized as symptomatic of brain trauma.  38 C.F.R. 
§ 4.124a (1999).  That code directs that a maximum 10 percent 
rating will be assigned under Diagnostic Code 9304, absent a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures and facial nerve paralysis 
which follow trauma to the brain will be rated under the 
diagnostic code specifically dealing with such disabilities.  
Id.  

The Board observes that the record, which contains reports of 
VA neuropsychiatric examinations dating as far back as 
February 1946, includes no medical evidence which indicates a 
diagnosis of multi-infarct dementia or that the veteran is 
experiencing disability due to head trauma or residual 
thereof.  Indeed, the record contains no medical evidence 
that refers in any way, even by history, to claimed head 
trauma or rocket attacks.  





ORDER

An increased rating greater than 10 percent for the service-
connected anxiety reaction is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

